Citation Nr: 1607950	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2007, the RO continued a noncompensable evaluation for plantar fasciitis.  The Veteran filed a notice of disagreement in December 2007 and the RO issued a statement of the case and rating decision in September 2009 that increased the evaluation to 10 percent.  The Veteran then filed his substantive appeal in September 2009 in which he requested a hearing before the Board.  

In July 2014, the Veteran and his spouse testified before the Board regarding his service-connected plantar fasciitis.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

The Veteran's service-connected bilateral pes planus and plantar fasciitis is productive of marked deformity, and pain accentuated on manipulation but no swelling, or characteristic callosities. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for bilateral pes planus and plantar fasciitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5276-84 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a May 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  
Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided the Veteran with this notice.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  

Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in May 2007 and February 2014 which, taken together, fully address the criteria for deciding the claim.  The VA examiners in this case did not have the benefit of reviewing of the Veteran's claims file.  However, the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  In this case the VA examiner also considered an accurate history as provided by the Veteran.  Hence, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the adequacy of an examination is not dependent on review of the claims folder, but on the accuracy of the history considered).  There is no indication of a change in the disability since the last examination.

Finally, the Veteran and his spouse testified before the Board in July 2014.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Analysis.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21Vet. App. 506 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced disability manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for no more than a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In this case, the evidence includes reports of VA examinations in May 2007 and February 2014, as well as outpatient treatment records; and the hearing testimony. 

In the May 2007 examination, the Veteran stated that during his military service he began developing bilateral foot pain due use of boots and carrying an 80 pound rucksack.  The Veteran reported continuing foot pain on a daily basis that he indicated was approximately 5/10.  There were no surgeries for the feet and the Veteran was noted to take anti-inflammatory medication for the pain.  The examiner reported that the Veteran had no incapacitating episodes in the past 12 months and used inserts and orthotics in his shoes to help manage his bilateral foot pain moderately.   The Veteran was noted to walk with a normal gait and had no limp.  He did not use a cane for mobility.

Examination of the Veteran's feet revealed no evidence of masses or lesions on the dorsal or plantar aspects of bilateral feet.  The Veteran had intact light touch sensation to dorsal and plantar aspects of bilateral feet, and left foot tenderness to palpation on the instep on the plantar aspect of the left foot.  He had a similar tenderness to palpation on the instep of the right foot, with the palpation. The Veteran had intact inversion and eversion of both feet, dorsiflexion from 0-20 degrees and plantar flexion from 0-45 degrees to bilateral feet and ankles.  The Veteran had no excessive callous formation and no pain with range of motion of the toes.  His Achilles tendon was midline and there was no evidence of uneven shoe wear bilaterally.  The Veteran's bilateral foot range of motion was not limited by pain, weakness, fatigability, incoordination, lack of endurance with repetitive motion or flares.   X-rays were reviewed of the feet, which showed evidence of bilateral heel spurs inferiorly. There was no evidence of acute fracture or subluxation.  The Veteran was diagnosed with bilateral plantar fasciitis.

The Veteran was again examined in February 2014.  The Veteran was diagnosed with pes planus and plantar fasciitis.  The Veteran reports experiencing progressive pain in 1980 affecting both feet attributed to running, hiking, and jumping. The veteran was later diagnosis with bilateral plantar fasciitis and treated with shoe orthotic and shoe modification. Veteran was also diagnosed with pes planus. The Veteran reported improvement of symptoms, but still continued to experience pain with prolonged physical activities.  

Current symptoms included pain on use of the feet accentuated on use, pain on manipulation of the feet accentuated on manipulation, and extreme tenderness of plantar surface of both feet, with symptoms relieved by arch supports.  There was no swelling on use or characteristic calluses.  There was decreased longitudinal arch height on weight-bearing, and objective evidence of marked deformity of the foot (pronation, abduction, etc.), but no marked pronation of the feet, and the weight-bearing line did not fall over or medial to the great toe.  

There was no lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  In addition, the Veteran did not have "inward" bowing of the Achilles' tendon (i.e., hind foot valgus, with lateral deviation of the heel) or marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation.  The Veteran did not use any assistive devices, other than corrective shoes or orthotic inserts, and there was no there functional impairment of an extremity such that no effective function remains other than that would be equally well served by an amputation with prosthesis.  The Veteran was found to have limited functionally with continuous/frequent activities requiring running, jumping, squatting, or stooping.  The examiner noted that the Veteran was previously rated for claw foot.  It was indicated that the Veteran has bilateral plantar fasciitis and pes planus. There were no findings of claw feet.

The Veteran's private treating physician submitted a report dated in May 2014 which indicated that the Veteran had daily pain in his feet at an 8-10 level.  It was noted that the Veteran wore orthotics, but that these had not successfully relieved his symptoms.  The Veteran had heel pain and tenderness, decreased range of motion of the ankles, and bilateral pes planus.  March 2014 x-rays revealed bilateral plantar calcaneal spurs and left hallux valgus.

The Veteran and his spouse testified before the Board regarding his symptoms.  The Veteran reported worsening symptoms since 2007 that included sharp pain, tingling in his toes, tingling, plantar tenderness, and burning feet.  He reported wearing orthotics that did not relieve his symptoms.  

The Veteran's outpatient and VA treatment records were also reviewed, but these did not indicate symptoms worse than those described in the reports noted above.  For example, the Veteran was seen in February 2014 for a VA podiatry consultation.  The Veteran reported that he gets spasms in his feet and tingling in his toes when he walks, which happens daily and lasts for at least an hour.  He stated that he tried multiple pairs of orthotics, which usually feel too rigid under his arches.  He denied any history of foot surgery and stated that the problems with his feet have been getting worse over time.  

He also reported still having pain in his heels despite using custom orthotics for many years.  On examination, sensation was grossly intact to all toes, strength was 5/5 in all directions in both feet.  There was pain with palpation of plantar medial calcaneal tuberosity, bilaterally.  Pronation was noted with weight bearing, flexible pes planus, and there was slight splaying of forefoot with weight bearing, bilaterally.  The Veteran was diagnosed with pes planus, plantar fasciitis.

The examinations, particularly the February 2014 examination show that the Veteran had some of the symptoms in the criteria for a 30 percent rating for bilateral pes planus.  The February 2014 examination revealed marked deformity and pain on manipulation and use accentuated.  He did not have other symptoms, namely swelling or characteristic callosities.  Although the 2007 examination was vague with regard to callosities, the February 2014 examination clearly shows not callouses.  Treatment records also do not show callosities.  The disability most closely approximates the criteria for a 30 percent rating.  38 C.F.R. § 4.7 (2015).

There was no foot deformity other than pes planus, causing alteration of the weight bearing line.  The 2014 examiner specifically found no evidence of claw foot.  Diagnostic Code 5278.  No conditions were identified that would warrant separate compensable disability ratings under Diagnostic Codes 5280 or 5273.  
 
A higher rating is potentially available under Diagnostic Code 5284 for other foot injuries.  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating, moderately severe foot injuries are assigned a 20 percent disability rating, and severe foot injuries are assigned a 30 percent disability rating. In in stances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Under Diagnostic Code 5284, each foot may be evaluated separately.  

The Veteran's symptoms of pain on use and manipulation and use of the feet, tenderness, and similar symptoms are specifically noted in the rating criteria for Diagnostic Code 5276.  In addition, plantar fasciitis is defined as "inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994)).  

The symptoms associated with the Veteran's plantar fasciitis have included pain on palpation of the bilateral medial calcaneal spurs, pain on palpation.  Bilateral plantar foot pain is specifically noted in the rating criteria for Diagnostic Code 5276.  This symptom is noted among the criteria for a 50 percent rating.  As such, the clear intent is that symptoms of pain and tenderness of the plantar surface of the feet are encompassed under and contemplated in the rating criteria for Diagnostic Code 5276.  In this regard, the Board also notes that, while marked contraction of the plantar fascia are noted in criteria for a 50 percent evaluation under Diagnostic Code 5278, the February 2014 VA examiner specifically stated that the Veteran did not have claw foot (pes cavus).   

The intent of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  The Board reads this to mean that it applies to disabilities of the feet which are not otherwise listed in 38 C.F.R. § 4.71a.  The Board is cognizant of the VAOPGCPREC 9-98 for authority that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated.  However, the Board does not read this as mandating application of Diagnostic Code 5284 instead of Diagnostic Code 5276 for service-connected plantar fasciitis.  Diagnostic Code 5284 may be applied to foot disorders other than those which are specifically listed in the Rating Schedule.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284).  

The Board also notes that the Veteran has asserted that he has moderate to severe pain and that there is pain on manipulation.  Examinations have shown pain on manipulation, but the 10 percent ratings would contemplate pain inasmuch as they contemplate all symptoms resulting in a given level of disability.  The record does support the Veteran's contentions regarding his pain, but the rating criteria are based on the overall level of disability and not the severity of single symptoms. Examiners have not found more than moderate disability and the Veteran has not reported a level of overall impairment beyond that level. 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran has not exhibited any symptoms not addressed by these criteria.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

In Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Court of Appeals for the Federal Circuit (Federal Circuit) held that VA must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  The combined effects extraschedular rating is a place holder between the combined schedular rating and a total rating.  Id.  The Veteran has been rated 100 percent disabled since August 20, 2012.  A combined extraschedular rating would not be for consideration during that period.  There has been no evidence or argument that the combined effects rating is inadequate prior to that date.

In addition to the foot disabilities; service connection is also in effect for disabilities of the ankles and knees.  The amputation rule would preclude payment of benefits in excess of that for amputation at the site of election.  38 C.F.R. § 4.68 (2015).  Below the knee amputation below the knee would warrant a 40 percent rating and at or above the knee would warrant a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5162-5167 (2015).  This decision is not meant to determine the payment the Veteran should actually receive, but percentage rating that his foot disability warrants.



						(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 10 percent for bilateral pes planus and plantar fasciitis is granted.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


